                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00224-MR

COREY DELON GREENE,         )
                            )
              Plaintiff,    )
                            )
vs.                         )                        ORDER
                            )
                            )
                            )
KENNETH LASSITER, et al.,   )
                            )
              Defendants.   )
___________________________ )

     THIS MATTER is before the Court on Plaintiff’s letter to the

undersigned. [Doc. 68].

     Pro se Plaintiff Corey Delon Greene (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Avery/Mitchell Correctional

Institution in Spruce Pine, North Carolina. Plaintiff filed a Complaint under

42 U.S.C. § 1983 against Defendants on July 18, 2019, and an Amended

Complaint on September 12, 2019. [Docs. 1, 16]. Plaintiff’s Amended

Complaint survived initial review. [Doc. 18]. North Carolina Prisoner Legal

Services (NCPLS) was appointed as counsel for Plaintiff for the limited

purpose of conducting discovery in this matter. [Doc. 47]. The discovery

deadline was April 19, 2021 and the Court has since granted the NCPLS’
motion to withdraw as counsel. [4/1/2021 Docket Entry; Docs. 66, 67]. The

dispositive motions deadline is May 17, 2021. [4/1/2021 Docket Entry].

      Previously, Plaintiff filed a letter directed to the undersigned in which

he complained about various aspects of the representation being provided

by NCPLS counsel. [Doc. 59]. Plaintiff sought “to put the Court on notice of

[his] present and unnecessary hardship with appointed counsel.” [Id.]. The

Court admonished Plaintiff that he had been expressly directed in the Order

of Instructions mailed to him on July 26, 2019, that documents Plaintiff files

with the Court should not be directed to the Judge assigned to his case.

[Doc. 6 at ¶ 5]. Further, Plaintiff was instructed that, “[o]nly documents

properly filed with the Clerk of Court will be docketed in this case.” [Id. at ¶

4]. The Court reiterated its instruction that, should Plaintiff seek relief from

the Court, he must file a proper motion with the Court. [Id. (“Only motions

will be ruled on by the Court.”)]. The Court, therefore, declined to consider

the letter and struck it from the record in this matter. [Doc. 60]. The Court

advised Plaintiff that, should he file documents in this case again directed to

the undersigned they may be summarily dismissed and/or stricken. [Id. at

2].

      Plaintiff has again filed a letter with the Court directed to the

indersigned. [Doc. 68]. In this letter, Plaintiff describes confusion over


                                       2
references to Bates-Stamped documents in Defendants’ discovery

responses. [Id.]. This letter is not only improper, as Plaintiff was previously

admonished, but also fails to provide the Court with enough information or

materials to address Plaintiff’s request, in any event. The Court will strike

the letter. Additionally, it appears that defense counsel would be much better

suited to address Plaintiff’s request.

                                   ORDER
      IT IS, THEREFORE, ORDERED that the Plaintiff’s [Doc. 68] is

STRICKEN from the record in this matter.
                                     Signed: May 21, 2021




                                         3
